Exhibit 10.16

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change in Control Severance Agreement (the “Agreement”) is entered into as
of February 5, 2007 (the “Effective Date”), by and between Theodore K. Zampetis
(the “Executive”) and Shiloh Industries, Inc., a Delaware corporation (the
“Company”).

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its stockholders to assure that
the Company will have the continued dedication of the Executive notwithstanding
the possibility or occurrence of a Change in Control (as defined below) of the
Company;

WHEREAS, the Board believes that it is desirable to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a potential and possible Change in Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any Change in Control; and

WHEREAS, the Board also believes that it is desirable to provide the Executive
with compensation and benefits in the event that there is a Change in Control
under the circumstances described in this Agreement;

NOW, THEREFORE, in consideration of the premises and the respective agreements
contained herein and other good and valuable consideration, the receipt of which
is mutually acknowledged, the Executive and the Company hereby agree as follows:

1. Definitions. The following definitions shall apply for all purposes under
this Agreement:

(a) Change in Control. “Change in Control” means the occurrence of any of the
following events commencing on the Effective Date hereof (“Change in Control
Period”):

(i) The acquisition, directly or indirectly, in one or more transactions, by any
individual, person or group of persons, within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (a “Person”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act), individually or in the aggregate, of
thirty-five percent (35%) or more of either the then outstanding shares of
common stock of the Company (the “Outstanding



--------------------------------------------------------------------------------

Company Common Stock”) or the then combined voting power of the Company’s
outstanding voting securities entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 1(a)(i) the following acquisitions shall not
constitute, or be deemed to cause a Change in Control of the Company: (A) any
acquisition directly or indirectly, individually or in the aggregate by any one
or more of the following entities: MTD Products Inc, MTD Holdings Inc, any
subsidiaries or related parties thereof or any employee benefit plan sponsored
thereby (collectively, the “MTD Entities” or individually a “MTD Entity”);
(B) any increase in such percentage ownership of such Person to thirty-five
percent (35%) or more resulting solely from any acquisition of shares directly
by the Company; (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of Section 1(a)(iii) below;

(ii) A change in the composition of the Board of the Company as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either: (A) are directors of the Company as
of the Effective Date hereof; (B) are elected, or nominated for election, to the
Board of the Company with the affirmative votes of at least a majority of the
directors of the Company who are Incumbent Directors described in (A) above at
the time of such election or nomination; or (C) are elected, or nominated for
election, to the Board of the Company with the affirmative votes of at least a
majority of the directors of the Company who are Incumbent Directors described
in (B) above at the time of such election or nomination. Notwithstanding the
foregoing, “Incumbent Directors” shall not include an individual whose election
or nomination is in connection with an actual or threatened proxy contest
relating to the election of directors to the Company;

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) the MTD Entities or a MTD Entity, individually or in the
aggregate, or all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination, beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in



--------------------------------------------------------------------------------

increased or substantially the same proportions as their ownership, immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding a MTD Entity or MTD Entities, individually or in the aggregate, any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) sponsored or maintained by the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, individually or in the aggregate, fifty percent (50%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the Board of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of the complete liquidation or
dissolution of the Company.

(b) Just Cause. “Just Cause” shall mean any of the following committed by the
Executive (or omitted to be done by the Executive) that occur on or after the
Effective Date:

(i) Material breach of this Agreement or of the Executive’s Employment Agreement
with the Company, if any, then in effect between the Executive and the Company;

(ii) A conviction of or plea of “guilty” or “no contest” to a felony under the
laws of the United States or any state thereof;

(iii) Any material violation or breach of the Company’s Code of Business Conduct
and Ethics, as determined by the Board; or

(iv) Any serious misconduct or negligence in the course of the Executive’s
employment, as determined by the Board.

(c) Affiliate and Control. For purposes of this Agreement, “Affiliate” and
“control” shall have the respective meanings assigned to such terms in Rule
12b-2 promulgated under the Exchange Act.



--------------------------------------------------------------------------------

2. Change in Control Payment and Other Benefits.

(a) Eligibility for Change in Control Payment. The Executive shall be entitled
to receive the change in control payment (the “Payment”) and benefits set forth
in this Section 2 from the Company if a Change in Control occurs.

(b) Termination Prior to a Change in Control. Anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and not more than 180
days prior to the date on which the Change in Control occurs, the Executive’s
employment with the Company is terminated by the Company, such termination of
employment will be deemed to be a termination of employment after a Change in
Control for purposes of this Agreement if the Executive has reasonably
demonstrated that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control, or (ii) otherwise arose in connection with or in anticipation of a
Change in Control.

(c) Change in Control Payment. For all purposes under this Agreement, upon the
Executive becoming eligible for the Payment as provided above, the Company
shall, within five business days after the Change in Control (the “Payment
Date”), pay to the Executive $1,900,000.00 (one million, nine hundred thousand
dollars) in cash; provided, however, if the Executive’s employment is terminated
within two days of the Change in Control, the Payment Date shall be five days
after the expiration of any revocation period relating to the release of claims
and covenant not to sue described in Section 2(h) below.

(d) Accrued Compensation. In addition to the Payment provided above, the
Executive will also receive on the Payment Date, a lump cash payment for:

(i) Any accrued and unpaid salary through the payment Date and/or bonuses earned
for any completed performance period but not yet paid;

(ii) A pro-rated portion of the Executive’s target bonus for the fiscal year in
which the Change in Control occurred; and

(iii) Any earned, unused vacation.

(e) Other Compensation Programs. Neither a Change in Control nor the termination
of employment as described in this Section 2(b) will not affect any rights that
the Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company providing for benefits, which rights will be governed
by the terms thereof. Notwithstanding any provision to the contrary in any
applicable plan, program or agreement, upon the occurrence of a Change in
Control, all equity



--------------------------------------------------------------------------------

incentive awards held by the Executive will become fully vested and all stock
options held by the Executive will become fully exercisable.

(f) Health Coverage. If the Executive is entitled to the Payment under
Section 2(a), the Company shall either (i) maintain the Executives health care
coverage at a level of benefit equal to or better than the level of benefit
enjoyed by the Executive immediately prior to the Change in Control, or (ii) if
the Executive’s employment with the Company is terminated for any reason during
the 18-month period following a Change in Control, reimburse the Executive for
the full cost of any group health continuation coverage that the Company is
otherwise required to offer under the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”) until the earlier of the date that (A) the Executive
becomes covered by comparable health coverage offered by another employer, or
(B) is eighteen months (18) months after the Payment Date.

In addition, the Company shall pay to the Executive, in a lump sum on the
Payment Date, an amount equal to the difference between (A) the Company’s
reasonable determination of present value of the continuation of the benefits
described in this Section 2(f) for 24 months and (B) the Company’s reasonable
determination of the present value of the benefits the Executive will receive
under Section 2(f)(ii) above.

(g) Mitigation. Except as may be expressly provided elsewhere in this Agreement,
the Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by this Section 2 (whether by seeking new employment or in
any other manner). No such payment shall be reduced by earnings that the
Executive may receive from any other source.

(h) Conditions. All payments and benefits provided under this Section 2 are
conditioned on the Executive’s continuing compliance with this Agreement
(including, but not limited to Section 4 hereof) and the Executive’s Employment
Agreement if any, and, if the Executive’s employment is terminate within two
days of a Change in Control, the Executive’s execution (and effectiveness) of a
release of claims and covenant not to sue substantially in the form provided in
Exhibit A upon termination of employment.

(i) Special Provisions under Section 409A of the Code. Notwithstanding anything
to the contrary contained herein, if any payment hereunder would occur at a time
that does not qualify the payment as a short-term deferral under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Executive will
receive such payment upon the earlier of (i) six months following the
Executive’s “separation from service” with the Company (as such phrase is
defined in Section 409A of the Code) or (ii) the Executive’s death.

3. Tax Effect of Payments.



--------------------------------------------------------------------------------

(a) Excise Taxes. If it is determined that any payment or distribution of any
type to or for the Executive’s benefit made by the Company, by any of its
affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”)) or by any affiliate of such person, whether
paid or payable or distributed or distributable pursuant to the terms of an
employment agreement or otherwise (the “Total Payments”), would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest or penalties, are collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (an “Excise Tax
Restoration Payment”) in an amount that shall fund the payment by the Executive
of any Excise Tax on the Total Payments as well as all income taxes imposed on
the excise Tax Restoration Payment, any Excise Tax imposed on the Excise Tax
Restoration Payment and any interest or penalties imposed with respect to taxes
on the Excise Tax Restoration Payment or any Excise Tax. The Excise Tax
Restoration Payment shall be calculated applying the then highest marginal tax
rates.

(b) Determination by Auditors. All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code) that are required to be made
under this Section 3, shall be made by the independent auditors retained by the
Company most recently prior to the Change in Control (the “Auditors”), who shall
provide their determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any relevant matters, both to
the Company and to the Executive within thirty (30) days of the Payment Date, if
applicable, or such earlier time as is requested by the Company or by the
Executive. If the Auditors determine that no Excise Tax is payable and that no
Excise Tax restoration payment is required, the Auditors shall furnish the
Executive with a written statement that such Auditors have concluded that no
Excise Tax is payable (including the reasons therefore) and that the Executive
has substantial authority not to report any Excise Tax on the Executive’s
federal income tax return. Any determination by the Auditors shall be binding
upon the Company and the Executive, absent manifest error. The Company shall pay
the fees and costs of the Auditors.

4. Non-Competition Agreement. During the course of the Executive’s employment
with the Company, the Executive has gained access to or knowledge of, or has
worked on the development or creation of, confidential and proprietary
information, including: (a) supplier and customer lists and supplier and
customer-specific information; (b) marketing plans and proposals; (c) product
and process designs, formulas, processes, plans, drawings and concepts;
(d) research and development data and materials, including those relating to the
research and development of products, materials or manufacturing and other
processes; (e) financial and accounting records; and (f) other information with
respect to the Company and its subsidiaries which if divulged to the Company’s
competitors would impair the Company’s



--------------------------------------------------------------------------------

ability to compete in the marketplace (such information is collectively referred
to as “Proprietary Information”).

The Executive agrees that during his employment with the Company and, if the
Executive has received a Payment pursuant to this Agreement, for a period of 24
months following such Payment, the Executive shall not, except for or with the
consent of the Company, directly or indirectly engage in any activity, whether
on the Executive’s own behalf or as an employee, consultant or independent
contractor of any other person or entity which competes with the Company within
the United States, Canada or Mexico, for the development, production or sale of
any product, material or process to be sold, produced or used by the Company
during the course of the Executive’s employment with the Company, including any
product, material or process which may be under development by the Company
during the course of the Executive’s employment with the Company and of which
the Executive has, or hereafter gains knowledge.

The Executive agrees and acknowledges that the non-competition covenant set
forth above will not impose undue hardship on the Executive and is reasonable in
both geographic scope and duration in view of: (a) the Company’s legitimate
interest in protecting its Proprietary Information, the disclosure of which to
the Company’s competitors would substantially and unfairly impair the Company’s
ability to compete in the marketplace or substantially and unfairly benefit the
Company’s competitors; (b) the specialized training that has been provided to
the Executive by the Company and the experience gained by the Executive during
the course of the Executive’s employment with the Company; (c) the fact that the
services rendered by the Executive on behalf of the Company were specialized,
unique and extraordinary; (d) the fact that the Company directly competes within
the United States, Canada and Mexico in the sale, production and development of
products, materials or processes; and (e) the consideration, including the
Severance Payment, provided by the Company to the Executive as provided herein.

The Executive shall not disclose or divulge Proprietary Information to any
person or entity at any time during the course of the Executive’s employment
with the Company or at any time thereafter, except as may be required in the
ordinary course and good-faith performance of the Executive’s employment with
the Company. At the time of termination of the Executive’s employment with the
Company for any reason, or at such time as the Company may request, the
Executive shall promptly deliver or return, without retaining any copies, all
Proprietary Information in the Executive’s possession or control, whether in the
form of computer-generated documents or otherwise, and, pursuant to the
Company’s instructions, shall erase, destroy or return all stored data, whether
stored on computer or otherwise, and shall not attempt to use or restore any
such data.

For a period of 24 months following termination of the Executive’s employment,
the Executive will not employ, hire, solicit, induce or identify for employment
or attempt to employ, hire, solicit, induce or identify for employment, directly
or indirectly, any employee(s) of the Company to leave his or her employment and
become an employee,



--------------------------------------------------------------------------------

consultant or representative of any other entity, including but not limited to
the Executive’s new employer, if any.

The non-competition and disclosure covenants set forth above are of a special,
unique, extraordinary and intellectual character, which gives them a peculiar
value, the loss of which cannot be reasonably or adequately compensated for in
damages in an action at law. A breach by the Executive of the provisions set
forth in this Section 4 of this Agreement will cause the Company great and
irreparable injury and damage. Therefore, the Company shall be entitled to the
remedies of injunction, specific performance and other equitable relief to
prevent a breach of this Agreement by the Executive. This paragraph shall not,
however, be construed as a waiver of any of the rights which the Company may
have for damages or otherwise.

5. Successors.

(a) Company’s Successors. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. Any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, shall be obligated to perform this Agreement, and the Company
shall require any such successor to assume expressly and agree to perform this
Agreement, in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, contract or otherwise.

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

6. Legal Fees and Expenses/Funding of Benefits.

(a) It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of the Executive’s rights in connection with any dispute
arising under this Agreement because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder. Accordingly, if it should appear to the Executive that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any proceeding
designed to deny, or to recover from, the Executive the benefits provided or
intended to be provided to the Executive hereunder, the Company irrevocably
authorizes the Executive from time to time to retain counsel of the Executive’s
choice, at the expense of the Company as hereafter provided, to advise and



--------------------------------------------------------------------------------

represent the Executive in connection with any such dispute or proceeding.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
will exist between the Executive and such counsel. Without respect to whether
the Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by the Executive in
connection with any of the foregoing. Such payments will be made within five
business days after delivery of the Executive’s written requests for payment,
accompanied by such evidence of fees and expenses incurred as the Company may
reasonably require.

(b) Without limiting the obligations of the Company pursuant to Section 6(a), in
the event a Change in Control occurs, the performance of the Company’s
obligations under Section 2 and this Section 6 will be secured by amounts
deposited or to be deposited in trust pursuant to certain trust agreements to
which the Company will be a party providing that the benefits to be paid
pursuant to Section 2 and the fees and expenses of counsel selected from time to
time by the Executive pursuant to Section 6(a) will be paid, or reimbursed to
the Executive if paid by the Executive, either in accordance with the terms of
such trust agreements, or, if not so provided, on a regular, periodic basis upon
presentation by the Executive to the trustee of a statement or statements
prepared by such counsel in accordance with its customary practices. Any failure
by the Company to satisfy any of its obligations under this Section 6(b) will
not limit the rights of the Executive hereunder. Subject to the foregoing, the
Executive will have the status of a general unsecured creditor of the Company
and will have no right to, or security interest in, any assets of the Company or
any Subsidiary.

7. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to Shiloh Industries, Inc., 880 Steel Drive, Valley
City, Ohio 44280, and all notices shall be directed to the attention of its
Corporate Secretary.

(b) Amendment; Waiver; Remedies. No provision of this Agreement may be amended,
modified, waived or discharged unless the amendment, modification, waiver or
discharge is agreed to in writing and signed by the Executive (or the
Executive’s personal or legal representative(s), executor(s), administrator(s),
successor(s), heir(s), distribute(s), devisee(s) and legatee(s)) and by two
(2) authorized officers of the Company (other than the Executive). No waiver by
either party of any



--------------------------------------------------------------------------------

breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time. The Executive’s
or the Company’s failure to insist upon strict compliance with any provision of
this Agreement or the failure to assert any right of the Executive or the
Company may have hereunder, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement. The rights and
remedies of the parties to this Agreement are cumulative and not alternative of
any other remedy conferred hereby or by law or equity, and the exercise of any
remedy will not preclude the exercise of any other.

(c) Entire Agreement. Except for various terms contained in the Executive’s
Employment Agreement, if any, this Agreement contains all the legally binding
understandings and agreements between the Executive and the Company pertaining
to the subject matter of this Agreement and supersedes all such agreements,
whether oral or in writing, previously entered into between the parties. In the
event of any inconsistency, conflict or ambiguity as to the rights and
obligations of the parties under this Agreement and the Executive’s Employment
Agreement, if any, the terms of this Agreement shall control unless otherwise
expressly provided in such Employment Agreement, if any, and the parties further
acknowledge and agree that there shall not be any duplication of benefits or
payments under this Agreement and the Employment Agreement, if any.

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes required to be withheld by law.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Ohio without regard
to the conflicts of laws principles thereof.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Arbitration. Any dispute, controversy or claim between the parties arising
out of or relating to this Agreement (or any subsequent amendments thereof or
waiver thereto), including as to its existence, enforceability, validity,
interpretation, performance, breach or damages, shall be settled by binding
arbitration in Cleveland, Ohio in accordance with the Commercial Arbitration
Rules, as then amended and in effect of the American Arbitration Association
(the “Association”). Discovery shall be permitted to the same extent as in a
proceeding under the Federal Rules of Civil Procedure. All proceedings and
documents prepared in connection with any arbitration under this Agreement shall
constitute confidential information and, unless otherwise required by law, the
contents or the subject matter thereof shall not be disclosed to any Person
other than the parties to the proceedings, their counsel, witnesses and experts,
the arbitrator, and, if court enforcement of the award is sought, the court and
court



--------------------------------------------------------------------------------

staff hearing such matter. At the arbitration hearing, each party may make
written and oral presentations to the arbitrator, present testimony and written
evidence and examine witnesses. Judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. The arbitrator’s
decision shall be in writing, shall be binding and final and may be entered and
enforced in any court of competent jurisdiction. No party shall be eligible to
receive, and the arbitrator shall not have the power to award, exemplary or
punitive damages. All fees and expenses of the arbitrator and such Association
and attorney fees shall be paid by the Company.

(h) No Assignment. The Company may not assign its rights and obligations under
this Agreement, unless such assignment is made in compliance with the second
sentence of Section 5(a). This Agreement may not be assigned by the Executive
otherwise than by will or the laws of descent and distribution. Without limiting
the foregoing, the rights of the Executive to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this Section 7(h) shall be void.

(i) Late Payment. Any payments or benefits under this Agreement that are not
timely provided to the Executive shall be subject to the accumulation of
interest at an annual rate of interest equal to the sum of the then composite
prime rate (as published in the Wall Street Journal) plus one percent (1%). The
accrued interest shall be paid to the Executive in cash along with the late
payment.

(j) Interpretation. When a reference is made in this Agreement to sections,
subsections or clauses, such references shall be to a section, subsection or
clause of this Agreement, unless otherwise indicated. The words “herein” and
“hereof” mean, except where a specific section, subsection or clause reference
is expressly indicated, the entire Agreement rather than any specific section,
subsection or clause. The words “include”, “includes” and “including” when used
in this Agreement shall be deemed to in each case to be followed by the words
“without limitation”. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(k) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

(l) Section 409A of the Code. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code. This Agreement
shall be administered in a manner consistent with this intent, and any provision
that would cause the Agreement to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Section 409A of the Code



--------------------------------------------------------------------------------

(which amendment may be retroactive to the extent permitted by Section 409A of
the Code and may be made by the Company without the consent of the Executive).

8. Term of Agreement. The initial term of this Agreement shall begin on the
Effective Date hereof and continue until the third Anniversary of the Effective
Date. The term of this agreement shall be extended by successive one year
intervals until the Company gives the Executive at least one year advanced
written notice of non-renewal; provided, however, if a Change in Control has
occurred during the term of this Agreement, the term of this Agreement shall be
extended for a period of two (2) years after a Change in Control (if later), and
further, this Agreement if applicable, shall continue thereafter, until all
payments and provision of benefits under Section 2 have been provided to the
Executive, if such Change in Control shall have occurred during the term of this
Agreement and the Executive becomes entitled to such payments and benefits
hereunder. This Agreement shall terminate without notice or action if, prior to
a Change in Control, the Executive’s employment with the Company is terminated
for Just Cause.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
day and year first above written.

 

EXECUTIVE

 

Name:

 

Theodore K. Zampetis

SHILOH INDUSTRIES, INC.

By:

 

 

Its:

 

Chairman of the Compensation Committee

And

 

By:

 

 

Its:

 

Chairman of the Board



--------------------------------------------------------------------------------

Exhibit A

Form of Release of Claims and Covenant Not to Sue

In consideration of the payments and other benefits that Shiloh Industries,
Inc., a Delaware corporation (the “Company”), is providing to Theodore K.
Zampetis (“Executive”) under the Change in Control Severance Agreement entered
into by and between Executive and the Company, dated as of February 5, 2006, the
Executive, on his/her own behalf and on behalf of Executive’s representatives,
agents, heirs, executors, administrators and assigns, waives, releases,
discharges and promises never to assert any and all claims, demands, actions,
costs, rights, liabilities, damages or obligations of every kind and nature,
whether known or unknown, suspected or unsuspected that Executive ever had, now
has or might have as of the date of Executive’s termination of employment with
the Company against the Company or its predecessors, parent, affiliates,
subsidiaries, stockholders, owners, directors, officers, employees, agents
attorneys, insurers, successors, or assigns (including all such persons or
entities that have a current and/or former relationship with the Company) for
any claims arising from or related to Executive’s employment with the Company,
its parent or any of its affiliates and subsidiaries and the termination of that
employment.

These claims include, but are not limited to: any and all claims, causes of
action, suits, claims for attorneys’ fees, damages or demand; all claims of
discrimination, on any basis, including, without limitation, claims of race,
sex, age, ancestry, national origin, religion and/or disability discrimination;
any and all claims arising under federal, state and/or local statutory, or
common law, such as, but not limited to, Title VII of the Civil Rights Act, as
amended, including the amendments to the Civil Rights Act of 1991, the Employee
Retirement Income Security Act, the Equal Pay Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act, any State laws against discrimination; any and
all claims arising under any other state and/or local anti-discrimination
statute or any other federal, state or local constitution, law, regulation or
ordinance governing the terms and conditions of employment or the termination of
employment; and the law of contract and tort; and any and all claims, demands
and causes of action, including, but not limited to, breach of public policy,
unjust discharge, wrongful discharge, intentional or negligent infliction of
emotional distress, misrepresentation, negligence or breach of contract. You
further waive, release, and promise never to assert any such claims, even if you
presently believe you have no such claims.

Executive also agrees that Executive will not initiate or pursue any complaint
or charge against the Company, its affiliates or any of the released parties
identified above with any local, state or federal agency or court for the
purpose of recovering damages on Executive’s own behalf for any claims of any
type Executive might have against the Company based on any act or event
occurring on or before the effective date of this release, including claims
based on future effects of any past acts. Additionally, Executive agrees not to
accept any individualized relief arising out of suits brought by any other party
on Executive’s behalf. Executive also represents that Executive has not filed or
initiated any such complaint or charge



--------------------------------------------------------------------------------

against the Company or any Company affiliate or released party, and Executive
acknowledges that the Company is relying on such representations in entering
into the Agreement with Executive.

Executive understands that the claims Executive is releasing do not include
rights or claims which may arise out of acts occurring after the effective date
of this release which do not in any way relate to the facts and circumstances of
this release or Executive’s employment relationship with the Company.

Executive also understands that the above provisions do not preclude Executive
from instituting an action to enforce the terms of the Agreement, or from
challenging the validity of the Agreement.

Furthermore, the Executive acknowledges that this waiver and release is knowing
and voluntary and that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
acknowledges that there may exist facts or claims in addition to or different
from those which are now known or believed by Executive to exist. Nonetheless,
this Agreement extends to all claims of every nature and kind whatsoever,
whether known or unknown, suspected or unsuspected, past or present.

FOR EXECUTIVES AGE 40 OR OLDER. The Executive further acknowledges that he/she
has been advised by this writing that:

 

  •  

Executive should consult with an attorney prior to executing this release;

 

  •  

Executive has at least twenty-one (21) days within which to consider this
release;

 

 

•

 

Executive has up to seven (7) days following the execution of this release, to
revoke the release; and to revoke, Executive must deliver to the Company a
written statement of revocation by hand-delivery or registered/certified mail,
return receipt requested. To be effective the Company must receive this
revocation by the close of business on the seventh (7th) day after execution of
this release; and

 

  •  

this release shall not be effective until such seven (7) day revocation period
has expired.

Executive agrees that the release set forth above shall be and remain in effect
in all respects as a complete general release as to the matters released.

 

 

EXECUTIVE Name:  

 

Date:  

 